In an action to recover damages for personal injuries, etc., the defendants Theresa Karlewicz and the Stables at Mirabella, Inc., appeal, as limited by their brief, from so much of an order of the Supreme Court, Orange County (Owen, J.), dated November 17, 2006, as denied their motion for summary judgment dismissing the complaint insofar as asserted against them.
*763Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the appellants’ motion for summary judgment dismissing the complaint insofar as asserted against them. The appellants failed to make a prima facie showing of their entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Since the appellants failed to make the required showing, we need not examine the sufficiency of the opposing papers (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). Lifson, J.P., Florio, Eng and Chambers, JJ., concur.